CLAIMS 39-58 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 39-58 in the Notice of Allowance dated June 18, 2020 is withdrawn in view of newly discovered references.
  Claim Objection
	Claims 40-51 and 53-58 are objected to as depending from a rejected base claim, but are otherwise in condition for allowance
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Dull (Dull et al., “Variations in the Composition of Spinal Anesthetic Solutions: The effects of Drug Addition Order and Preparation Methods” Anesth. Analg. 1998, 87, 1326-30) in view of Singer (Singer et al., Academic Emergency Medicine, (March 2001), 8(3), 223-230), and Kamiya (Kamiya et al., “Lidocaine Concentration in Cerebrospinal Fluid after Epidural Administration” Anesthesiology, 2009, 110, 1127-32), (each cited by the Examiner).
Claim 39 is drawn to “[a] method of using a solution for anesthesia in a patient, the method comprising (a) formulating a solution for injection into a patient where the solution comprises lidocaine, epinephrine, and tetracaine; (b) extracting the solution into a syringe; and (c) injecting the solution into the patient to provide anesthesia to the patient.”  This claim uses open-ended “comprising” terminology and thus would not preclude additional ingredients being injected.  See MPEP § 2111.03(I).  In addition, claim 52 further requires that the claimed anesthesia be “suitable” for various procedures including “spinal procedures.”
Dull teaches that spinal anesthetic solutions can contain both epinephrine and tetracaine and that these solutions can be injected into the cerebrospinal fluid of patients using syringes (i.e., the drug solution is extracted up into the syringe and then injected into the patient’s cerebrospinal fluid).  See abstract (“Adjuvants such as … epinephrine are commonly added in small volumes to multi-component spinal anesthetic solutions … A model hyperbaric anesthetic solution consisting of tetracaine … was studied.  The components were drawn up into a syringe 
Dull differs from the claimed invention insofar as Dull fails to additionally teach the use of lidocaine.  Dull only teaches the combination of epinephrine and tetracaine in the solution as noted above.

Accordingly, it would have been prima facie obvious to add anesthetic lidocaine (as taught by the combined teachings of Singer and Kamiya) to the anesthetic solution of Dull.  See MPEP § 2144.06 (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose [i.e., anesthetic], in order to form a third composition to be used for the very same purpose [i.e., anesthetic] .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  Further, a person of skill in the art would reasonably have been expected to be successful since the prior art expressly teaches that lidocaine, epinephrine and tetracaine can be combined into a single solution for the 
	The declaration under 37 CFR 1.132 filed January 10, 2018 in Applicant’s parent application SN 14/960,214 is noted, but cannot be considered in the instant conclusion of obviousness because it is not based upon the current findings of facts based upon the currently applied references.  Also, it is noted that the declaration is flawed in that the heading information is not related to the parent application of this application.
	Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 11, 2021